DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-14 & 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sills et al. (US 2010/0144150).
Regarding claim 1, Sills discloses that a fabrication method for a semiconductor device, comprising:
providing a base substrate 12, wherein the base substrate 12 (Fig. 34) includes a first region (left region), a second region (right region) adjacent to the first region;
providing first fins 44d on the first region and the second region of the base substrate 12, wherein initial openings are formed between adjacent first fins (Fig. 27);
forming sidewall spacers 62 on sidewalls of the first fins in the initial openings, thereby forming openings (Fig. 34); and
forming second fins 30d in the openings of the second region (Fig. 36).
Reclaim 2, Sills discloses that after forming the second fins in the openings of the second region, further including:

Reclaim 12, Sills discloses that forming the sidewall spacers includes: forming a sidewall spacer material layer on the first fins and in the initial openings to cover the top surfaces and the sidewalls of the first fins; and etching-back the sidewall spacer material layer until exposing the top surfaces of the first fins to form the sidewall spacers on the sidewalls of the first fins (Fig. 33).
Reclaim 13, Sills discloses that forming the second fins includes an epitaxial growth process (Fig. 33).
Reclaim 14, Sills discloses that the second fins are made of a material including single-crystalline silicon (Fig. 33).
Reclaim 17, Sills discloses that the highly-doped fin material layer is made of a material including silicon doped with germanium, wherein a molar volume percentage of germanium is about 20% to about 100% (Fig. 33).
Regarding claim 18, Sills discloses that a semiconductor device, comprising:
a base substrate 12 including a first region and a second region adjacent to the first region; 
first fins 22 on the first region of the base substrate, wherein each first fin includes a lightly-doped fin layer (para. 0050 & 0054, note: on the base substrate and a highly-doped fin layer on the lightly-doped fin layer 24 (Fig. 9);
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sills et al. (US 2010/0144150).
Reclaim 9, Sills fails to specify that the sidewall spacers have a thickness of about 5 nm to about 20 nm.

Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain thickness of spacer, because it would have been to obtain a certain thickness of spacer to enhance adoption of etching process by adjusting thickness of the spacers.	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sills et al. (US 2010/0144150) in view of Zhou et al. (US 9484202).
Reclaim 10, Sills fail to teach the sidewall spacers are made of a material including amorphous carbon, amorphous silicon, or a combination thereof.
However, Zhou suggests that the sidewall spacer can be amorphous silicon or polysilicon (col. 8, lines 14-16).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Sills with the sidewall spacers are made of a material including amorphous carbon, amorphous silicon, or a combination thereof as taught by Zhou in order to enhance variation of materials and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	
Allowable Subject Matter
Claims 3-8, 11, 15-16, & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.